internal_revenue_service department of l significant index no washington dg person to contact telephone number refer reply to t ep ra t3 date m4 legend state a plan x board b group c employees payroll authorization form p this is in response to a ruling_request dated date concerning plan x and the pick up under sec_414 h of the internal_revenue_code of certain employee contributions to purchase optional service_credit including service_credit attributable to amounts previously withdrawn from plan x the following facts and representations have been submitted plan x is a multiple employer cost-sharing defined_benefit_plan qualified under sec_401l a administered by board b members of board b are appointed by the governor of state a and serve staggered five-year terms the governing provisions of board b and plan x are statutorily promulgated by the state a for the benefit of group c employees the of the code plan x is page legislature the plan documents that relate to plan x are the relevant sections of the state a code annotated and the relevant provisions of the administrative rules of state a group c employees include certain police officers of first and second class cities the state a legislature intends to allow two separate and distinct retirement systems to exist system of local police retirement_funds which apply to cities other than those of the first and second class and those that adopt plan x and class cities those cities that wish to adopt plan x and any city that has adopted the statewide police reserve fund further delineated under applicable provisions of the state a code annotated and the relevant provisions of the administrative rules of state a long as the employee is employed in contributions or service on account under plan x plan x which applies to first and second a plan x covered job or has an employee is regarded as a participant as all as a under conditions specified in plan x for example a member may elect to purchase credit for a participant may elect to purchase certain optional service_credit including service_credit attributable to amounts previously withdrawn from plan x time spent in the military and other state a public service plan x has been amended per section of the state a code annotated to provide group c employees with the option of electing to have their respective employers pick up these optional service_credit contributions under sec_414 h the code when the contributions are being made through payroll deduction of to be signed by the plan x payroll authorization form p attached will be used to effect the pick up of the above-referenced payroll deduction contributions this form which is participant and his employer states that the employee authorizes the deduction from salary for pick-up purposes and understands that this authorization is binding and irrevocable the number of months during which the deductions will be made amount of the deductions and the specific kind of service being purchased are designated on this form payroll authorization form p that with respect to the specified type of service_credit being funded plan x will only accept payment from the employer and not directly from the employee the employee is thus precluded from revoking the pick-up election by making payments directly to plan x payroll authorization form p and plan x also provide that the contributions are being picked up by the employer and paid directly to plan x and that the employee does not have the option of receiving the amounts directly plan x provides that the contributions are paid from is used to pay compensation to the employee the same source as the employee will agree in the dollar page no employer resolution is required to implement the pick up the employee elects an irrevocable payroll deduction the employer must pick up if the effective date of the employer pick up is the date on which the employee contribution is first deducted from the employee’s compensation but in no event earlier than after completion of all steps required to be taken by the employer and employee with respect to payroll authorization form p the pick up does not apply to any contribution made before the effective date or to any contribution that relates to compensation earned for services before the effective date it is represented that the picked-up contributions described herein are exclusively for the purpose of purchasing service_credit attributable to amounts previously withdrawn from plan x as well as other optional service_credit available under plan xx the picked-up contributions are made only on behalf of current employees who are active participants in plan x and for whom plan x is being maintained by the employer making the contributions based on the facts and representations above you request the following rulings the above-described employee contributions which are to be picked up pursuant to plan x section of the state a code annotated and paid to plan x by the employers of group c employees on their behalf although designated as employee contributions under state law will be treated as employer contributions for federal_income_tax purposes under sec_414 h of the code the picked-up contributions will not be treated as annual_additions for purposes of sec_415 of the code sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to plan described in sec_401 established by a state government or by the employing unit a political_subdivision thereof and are picked up a the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 ruling employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are of the code is specified in revenue in that revenue_ruling the 1977_2_cb_358 page distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees salaries with respect to such picked-up contributions of the code the issue of whether contributions have been picked up by an c b c b of the code is and revenue these revenue rulings established employer within the meaning of sec_414 addressed in revrul_81_35 ruling that the following two criteria must be met must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the is immaterial for purposes of the pension_plan furthermore it applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both the employer revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to the date of the last governmental action necessary to effect the employer pick up a qualified_plan prior to the required with respect to the pick up of the employee contributions to purchase the optional service_credit described herein and further specified in plan x plan x satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that the employers will make the contributions on behalf of the employees in lieu of contributions by the employees and that no employee will have the option of receiving the contributions directly instead of having them contributed to plan x payroll authorization form p is irrevocable and also provides that the contributions are being picked up by the employer and paid directly to plan x and that the employee does not have the option of receiving the amounts directly the effective date of the pick up deducted from the employee’s compensation but than after completion of all steps required to employer and the employee with respect to payroll authorization form p before the effective date is the date on which the employee contribution is first the pick up does not apply to any contribution made no event earlier be taken by the in page accordingly assuming the proposed pick ups are implemented is concluded with respect to the first ruling as proposed it request that the above described optional employee contributions which are to be picked up pursuant to plan x section of the state a code annotated and paid to plan x by the employers of group c employees on their behalf although designated as employee contributions under state law will be treated as employer contributions for federal_income_tax purposes under sec_414 of the code with respect to the second ruling_request sec_1 of the income_tax regulations provides that where a d defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of sec_415 of the code sec_1 d further provides that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other annual_additions described in sec_415 contributions that are picked up by the employer pursuant to sec_414 are treated as employer contributions and such a separate defined_contribution_plan for purposes of sec_415 accordingly with respect to the second ruling_request it contributions will not be treated as annual_additions for purposes of sec_415 of the code is concluded that the picked-up are not annual_additions to of the code employee as in accordance with revrul_87_10 this ruling does not apply to any contribution before the later of the effective date of the relevant statute the date the pick-up election is executed or the date it is put into effect this ruling is based on the assumption that plan x will be qualified under sec_401 proposed contributions and distributions of the code at the time of the no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act amounts in question are being paid pursuant to reduction agreement within the meaning of sec_3121 v b of the code no opinion is expressed as to whether the a salary further this ruling is not a ruling with respect to the tax effects of the pick up for the tax effects that follow from this ruling to apply to the employees of a particular employer the pick-up arrangement must be implemented in the manner described herein on group c employees however in order page this ruling is directed only to the taxpayer who requested it sec_6110 used or cited by others as precedent of the code provides that it may not be a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney submitted with the ruling_request sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division attachment payroll authorization form p enclosures deleted copy of letter_ruling form_437
